Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.

Response to Amendment
The Amendment filed 06/30/2022 has been entered and fully considered. 
Claims 78,79,80,81,82,83,84,85,86,87,88,89,90,91,92,93,94,95,96 are pending, of which claim 78 was amended.  The amendment of claim 78 is sufficiently supported by the originally filed disclosure.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 78, 81, 83, 85, 87, 89, 91, 93, 95, 96 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by US 3844735 (herein known as STEIGELMANN) as evidenced by “Metal Nanocomposite Films Prepared In Situ from PVA and Silver Nitrate. Study of the Nanostructuration Process and Morphology as a Function of the In Situ Routes” (herein known as CLE´MENSON)
or, in an alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over US 3844735 (herein known as STEIGELMANN) as evidenced by “Metal Nanocomposite Films Prepared In Situ from PVA and Silver Nitrate. Study of the Nanostructuration Process and Morphology as a Function of the In Situ Routes” (herein known as CLE´MENSON).

With regard to claim 78, STEIGELMANN teaches a permeation process comprising:, especially at abstract
fractionating a "ethylene from ethane and methane" (gaseous material) with a membrane such that a "ethylene" (permeate) and a "ethane and methane" (retentate)  are obtained, especially at abstract
wherein the membrane includes:, especially at abstract
a "polyvinyl alcohol" (polymeric) matrix co-operating with liquid material to define a liquid material-comprising gel, especially at c3ln45-c4ln31, example IV
a "metal ions which form a complex" (carrier agent), especially at c3ln45-c4ln31, example IV
wherein:
the carrier agent is dissolved within the liquid material; the carrier agent includes at least one metal cation; and , especially at c3ln45-c4ln31, example IV
the at least one metal cation is disposed throughout the polymeric matrix via complexing (in an alternative, chelation) with, the polymeric matrix, especially at c3ln45-c4ln31, example IV

In an alternative, dealing with whether the claimed property ‘the at least one metal cation is disposed throughout the polymeric matrix via chelation to, or complexing with, the polymeric matrix,’ is taken to be necessarily present (and/or taught) in the membrane of STEIGELMANN, or not.
the instant specification states at para 54 “the carrier material includes the silver ion of the silver nitrate” and "the carrier material is complexed with, or chelated to, the polymeric material"; at para 55 “the polymeric material includes at least one polymer compound”; para 58 "compatible polymeric compounds, such as, for example, polyvinyl alcohol (PVA)".
Thus, the claimed property ‘the at least one metal cation is disposed throughout the polymeric matrix via chelation to, or complexing with, the polymeric matrix,’ is taken to be necessarily present in the membrane of STEIGELMANN (emphasizing, among other things, the identical polyvinyl alcohol and silver nitrate chemicals), since products of identical or substantially identical chemical structure or composition cannot have mutually exclusive properties. (See MPEP 2112.01 Parts I-II)
MPEP 2112.01 Part I states…
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
MPEP 2112.01 PART II states…
“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

In an alternative, dealing with whether the claimed property ‘the at least one metal cation is disposed throughout the polymeric matrix via chelation to, or complexing with, the polymeric matrix,’ is taken to be necessarily present (and/or taught) in the membrane of STEIGELMANN, or not;
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to the membrane (emphasizing, among other things, the identical or substantially identical polyvinyl alcohol and silver nitrate chemicals) of STEIGELMANN, such that it had the property of the membrane has ‘the at least one metal cation is disposed throughout the polymeric matrix via chelation to, or complexing with, the polymeric matrix,’ since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 PART I-II)
 [As evidenced by, CLE´MENSON states “films composed of polyvinyl alcohol (PVA) and silver nitrate”, at abstract, “formation of metal particles in the polymer thanks to a metal complex” at pg 2062 col 2 last para, “PVA is likely to react with metal salts in an aqueous solution to form a metal chelate… PVA matrix” at pg 2063 col 1 first para]

STEIGELMANN teaches wherein the fractionating is with effect that the liquid material within the membrane is "liquid lost" (depleted), especially at c3ln45-c4ln31, example IV
replenish the liquid lost replenishing the liquid material within the membrane, in response to depletion of the liquid material effected during the fractionation, especially at c3ln45-c4ln55, example IV
for placing the solution of complex-forming metal in the semi-permeable film is by contacting the film with the solution, among other things, (wherein the replenishing includes contacting the membrane with a replenishing liquid material including dissolved carrier agent), especially at c3ln45-c4ln55, example IV

With regard to claim 81, STEIGELMANN teaches 
wherein the gaseous material is a mixture including an "ethylene" (olefin) and  "methane" (paraffin), especially at abstract

With regard to claim 83, STEIGELMANN teaches 
wherein the carrier material includes copper ion, especially at abstract, col 9 ln 1-20 and example I, IV 

With regard to claim 85, STEIGELMANN teaches 
wherein the carrier material includes copper ion, especially at abstract, col 9 ln 1-20 and example I, IV 

With regard to claim 87, STEIGELMANN teaches 
wherein the liquid material includes water, especially at abstract, example IV

With regard to claim 89, STEIGELMANN teaches 
wherein the liquid material includes water, especially at abstract, example IV

With regard to claim 91, STEIGELMANN teaches 
wherein the liquid material includes water, especially at abstract, example IV

With regard to claim 93, STEIGELMANN teaches 
wherein the liquid material includes water, especially at abstract, example IV

With regard to claim 95, STEIGELMANN teaches 
the fractionation includes supplying the gaseous material to the membrane; and, especially at abstract, c3ln45-c4ln31, example IV
the replenishing is effected “as the separation proceeds” (the replenishing and the supplying are simultaneous), especially at abstract, c3ln45-c5ln15, c5ln10-15, example IV

With regard to claim 96, STEIGELMANN teaches 
the fractionation includes supplying the gaseous material to the membrane, especially at abstract, c3ln45-c4ln31, example IV
“Alternatively the process may be stopped intermittently for the addition of water to the liquid barrier” (prior to the replenishing, suspending the supplying), especially at abstract, c3ln45-c5ln18, example IV

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 79, 80, 82, 84, 86, 88, 90, 92, 94 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 3844735 (herein known as STEIGELMANN) in view of US 3962158 (herein known as MIMA) as evidenced by “Metal Nanocomposite Films Prepared In Situ from PVA and Silver Nitrate. Study of the Nanostructuration Process and Morphology as a Function of the In Situ Routes” (herein known as CLE´MENSON).

With regard to claim 79, STEIGELMANN does not specifically teach chitosan (a polysaccharide)
 STEIGELMANN does not specifically teach chitosan (a polysaccharide) 
But, MIMA teaches chitosan (a polysaccharide), especially at <a problem of> “Polyvinyl alcohol membranes have very excellent permeability in water but are extremely poor in mechanical strength,” especially at col 1 ln 28-30 and <the solution of > a semi-permeable membrane with polyvinyl alcohol including chitosan (a polysaccharide), since the combination is very excellent in mechanical strength, especially at abstract and col 3 ln 35-40 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide STEIGELMANN with chitosan (a polysaccharide) of MIMA since MIMA teaches that adding chitosan (a polysaccharide) to a polyvinyl alcohol membrane improves mechanical strength, especially at abstract and col 3 ln 35-40

With regard to claim 80, STEIGELMANN does not specifically teach chitosan (a polysaccharide)
 STEIGELMANN does not specifically teach chitosan (a polysaccharide) 
But, MIMA teaches chitosan (a polysaccharide), especially at <a problem of> “Polyvinyl alcohol membranes have very excellent permeability in water but are extremely poor in mechanical strength,” especially at col 1 ln 28-30 and <the solution of > a semi-permeable membrane with polyvinyl alcohol including chitosan (a polysaccharide), since the combination is very excellent in mechanical strength, especially at abstract and col 3 ln 35-40 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide STEIGELMANN with chitosan (a polysaccharide) of MIMA since MIMA teaches that adding chitosan (a polysaccharide) to a polyvinyl alcohol membrane improves mechanical strength, especially at abstract and col 3 ln 35-40

With regard to claim 82, STEIGELMANN teaches
 wherein the gaseous material is a mixture including an "ethylene" (olefin) and  "methane" (paraffin), especially at abstract

With regard to claim 84, STEIGELMANN teaches
 wherein the carrier material includes copper ion, especially at abstract, col 9 ln 1-20 and example I, IV 

With regard to claim 86, STEIGELMANN teaches
 wherein the carrier material includes copper ion, especially at abstract, col 9 ln 1-20 and example I, IV 

With regard to claim 88, STEIGELMANN teaches
 wherein the liquid material includes water, especially at abstract, example IV

With regard to claim 90, STEIGELMANN teaches
 wherein the liquid material includes water, especially at abstract, example IV

With regard to claim 92, STEIGELMANN teaches
 wherein the liquid material includes water, especially at abstract, example IV

With regard to claim 94, STEIGELMANN teaches
 wherein the liquid material includes water, especially at abstract, example IV


Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive.

Applicant argues at page(s) 6, particularly “Claim 78 recites a permeation process comprising: fractionating a gaseous mixture material with a membrane such that a permeate and a retentate are obtained, wherein the membrane includes: a polymeric matrix co-operating with liquid material to define a liquid material-comprising gel; and a carrier agent for facilitating permeation through the membrane; wherein: the carrier agent is dissolved within the liquid material; "
page(s) 7, particularly “the carrier agent includes at least one metal cation; and the at least one metal cation is disposed throughout the polymeric matrix via chelation to, or complexing with, the polymeric matrix; wherein the fractionating is with effect that the liquid material within the membrane is depleted; and replenishing the liquid material within the membrane, in response to depletion of the liquid material effected during the fractionation, wherein the replenishing includes contacting the membrane with a replenishing liquid material including dissolved carrier agent. 
page(s) 7, particularly “The Examiner alleges that STEIGELMANN discloses the claimed process, including permeation through a “facilitated transport”-type membrane (i.e. membranes which include a carrier agent for facilitating transport of permeating material) whose carrier agent includes a metal cation which is disposed throughout a polymeric matrix via chelation to, or complexing with, the polymeric matrix. Specifically, the Examiner is of the view that this is disclosed in the passage at column 3, line 45 to column 4, line 31, and in example IV. 
page(s) 7, particularly “In response, the Applicant submits that, although STEIGELMANN’s membrane includes a carrier agent that is a metal cation, such carrier agent is not disposed throughout a polymeric matrix via chelation to, or complexing with, the polymeric matrix. The Applicant would like to point out that the “complex”, referred to in the passage specified by the Examiner (see, in particular, column 3, lines 67-78), is that between “one or more metal ions” and “the unsaturated hydrocarbon”, and not between a metal cation and a polymeric matrix. 
page(s) 7, particularly “The Examiner is also of the view that, because an example of a membrane, suitable for practising the Applicant’s claimed invention, has a polymeric matrix which includes some polyvinyl alcohol (see paragraph [0058] of the Applicant’s specification), that this necessarily demonstrates that STEIGELMANN’s membrane, which is composed 
page(s) 8, particularly “of polyvinyl alcohol, is capable of forming a complex or chelate with a metal ion carrier agent. 
page(s) 8, particularly “In response, the Applicant submits that such a conclusion cannot be necessarily drawn from the Applicant’s specification. The Applicant’s specification (see paragraph [0058]) teaches that the polymeric matrix may contain some polyvinyl alcohol, but only when blended with one or more polysaccharides. Specifically, although polyvinyl! alcohol may be present in the polymeric matrix, the polyvinyl alcohol is present in “lesser amounts” (e.g. up to 40 weight %), and that the polymeric matrix is composed of a “major amount” (e.g. at least 60 weight %) of one or more polysaccharides. Although the Applicant’s specification teaches that a polymeric matrix comprising this blend of one or more polysaccharides and polyvinyl alcohol is capable of forming a complex or chelate with a metal ion carrier agent, this information cannot be extrapolated to support the proposition that a polymeric matrix, composed of 100% polyvinyl alcohol, is capable of forming a complex or chelate with a metal ion carrier agent. 
page(s) 8, particularly “In fact, the Applicant submits that that a polymeric matrix, composed of 100% polyvinyl alcohol, is incapable of forming a complex or chelate with a metal ion carrier agent. This is unambiguously confirmed at paragraph 15 of the Feng Declaration. Importantly, and is further explained at paragraph 18 of the Feng Declaration: “polyviny! alcohol is not capable of being complexed with, or chelated to silver.” 
page(s) 8, particularly “Moreover, the Applicant further submits that, contrary to the Examiner’s view, the Feng Declaration is not in conflict with the Applicant’s specification. The proposition, in the Feng Declaration, that “polyvinyl! alcohol is not capable of being complexed with, or chelated to silver”, is not inconsistent with the Applicant’s specification. As discussed above, the Applicant’s specification teaches that the polymeric matrix may contain some polyvinyl alcohol, but only when blended with one or more polysaccharides (hereinafter, “the Applicant’s blend”). The fact that “polyvinyl! alcohol is not capable of being complexed with, or chelated to silver” does not 
page(s) 9, particularly “necessarily mean that the Applicant’s blend is incapable of forming a complex or chelate with a metal ion carrier agent. In fact, the Applicant’s blend is capable of forming a complex or chelate with the metal ion carrier agent by virtue of the presence of the one or more polysaccharides in the Applicant’s blend, based on the fact that the one or more polysaccharides are capable of forming a complex or chelate with the metal ion carrier agent.
page(s) 9, particularly “Accordingly, having regard to the above, the Applicant submits that claim 78 is patentable over STEIGELMANN. 
In response, respectfully, the Examiner does not find the argument persuasive.  In the contrary to Applicant, claim 78 does not claim "a carrier agent for facilitating permeation through the membrane" The Applicant’s argument is not commensurate in scope with the claim.
It is not "In fact, the Applicant submits that that a polymeric matrix, composed of 100% polyvinyl alcohol, is incapable of forming a complex or chelate with a metal ion carrier agent." As well, the declaration fails to "unambiguously confirmed at paragraph 15 of the Feng Declaration." (as discussed in the Office Action 1/31/22 pages 19,21,22, there are significant issues with the declaration) A mere assertion, contradicting your specification of "polyvinyl alcohol is not capable of being complexed with, or chelated to silver" is not sufficient evidence.  A mere assertion is not "The fact that 'polyvinyl alcohol is not capable of being complexed with, or chelated to silver".
It is taken that the Applicant agrees that the “one or more metal ions” readily "complex" (quotes from Applicant's just mentioned argument). [As evidenced by, CLE´MENSON states “films composed of polyvinyl alcohol (PVA) and silver nitrate”, at abstract, “formation of metal particles in the polymer thanks to a metal complex” at pg 2062 col 2 last para, “PVA is likely to react with metal salts in an aqueous solution to form a metal chelate… PVA matrix” at pg 2063 col 1 first para]

Applicant argues at page(s) 9, particularly “With respect to claims 81, 83, 85, 87, 89, 91, 93, 95, and 96, these claims depend directly or indirectly on claim 78, and, as such, and relying on the foregoing remarks in respect of the patentability of claim 78, are also patentable over STEIGELMANN. "
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively.

Applicant argues at page(s) 9, particularly “With respect to claims 79, 80, 82, 84, 86, 88, 90, 92, and 94, these claims depend directly or indirectly on claim 78, and, as such, and relying on the foregoing remarks in respect of the patentability of claim 78, are also patentable over STEIGELMANN in view of MIMA. "
page(s) 9, particularly “Based on the foregoing, withdrawal of the 35 U.S.C. 102 and 35 U.S.C. 103 rejections is respectfully requested. 
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively.

Applicant argues at page(s) 9, particularly “As the Applicant’s remarks with respect to the rejections contained in the Office Action are sufficient to overcome these rejections, the Applicant’s silence as to assertions in the Office Action or certain requirements that may be applicable to such rejections (e.g., assertions regarding dependent claims, whether a reference constitutes prior "
page(s) 10, particularly “art, whether references are legally combinable for obviousness purposes) is not a concession by the Applicant that such assertions are accurate or that such requirements have been met, and the Applicant reserves the right to analyze and dispute such in the future.”
In response, respectfully, the Examiner does not find the argument persuasive.  The Applicant is placed on notice that estoppel(s) due to Applicant’s argument(s) and/or action(s) filed (including lack of argument(s) and/or action), herein, can be upheld, regardless of this blanket disagreement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M,T,T,F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776